DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 12, 14-19, and 21 are allowed.
The following is an examiner's statement of reasons for allowance: claims 13 and 20 were previously objected to as having allowable subject matter. The Applicant has incorporated the allowable limitations into claims 12 and 19 respectively, thus claims 12 and 19 overcome the prior arts of record.
Upon further search, the prior arts of record teach various loudspeaker systems for vehicles, for example: Ludwig et al. (US 10,904,656) and Ludwig et al. (US 2018/0020290). Nevertheless, the prior arts of record fail to teach the previously objected allowable subject matter that has been incorporated into claims 12 and 19, thus claims 12 and 19 overcome the prior arts of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651